                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

BRYCE CARRASCO,                                *

       Plaintiff,                              *

v.                                             *      Case No.: 1:21-CV-00532-SAG

M&T BANK,                                      *

       Defendant.                              *

*      *       *       *       *       *       *      *       *       *       *       *       *

     DEFENDANT M&T BANK’S REPLY IN SUPPORT OF MOTION FOR LEAVE
            TO FILE ANSWER TO FIRST AMENDED COMPLAINT

       Defendant M&T Bank (“M&T”), through its undersigned counsel, files this reply in

support of its motion for leave to file its Answer to Plaintiff’s First Amended Complaint, nunc pro

tunc. Other than continuing to assert baseless attacks on the character of M&T’s counsel, Plaintiff

provides no legitimate basis on which to deny M&T leave to file the Answer out of time. Although

Plaintiff claims that he will be “egregiously prejudice”, he does not and cannot articulate any facts

supporting the assertion. Plaintiff’s First Amended Complaint asserts the same claims as his initial

Complaint, which M&T timely answered, and the allegations of the First Amended Complaint —

save for a handful—are identical to those in the initial pleading. Moreover, the delay in filing the

Answer to the First Amended Complaint has not impacted this action in any manner. Indeed,

discovery closed in July and the parties have fully briefed cross-motions for summary judgment

pending.

       As indicated, M&T previously drafted its Answer and was prepared to timely file it but

due to a miscommunication between counsel and staff, the Answer was not filed and that was not

realized until Plaintiff raised the issue in its filing earlier today. Once M&T confirmed the accuracy
of the statement, it promptly prepared the instant motion for leave and filed the motion along with

its already drafted Answer in less the one hour after learning of the mistake. This oversight was

not willful, in bad faith or in ignorance of the rules but rather a reflection of one of the perils of

working remotely as a result of the pandemic. Accordingly, having shown good cause, leave

should be granted to allow M&T to file the Answer to the First Amended Complaint. See, e.g.,

Chorosevic v. MetLife Choices, 600 F.3d 934, 946 (8th Cir. 2010) (affirming finding of excusable

neglect and allowing answers to be filed seven months late where the failure to file an answer was

based on an “inadvertent oversight” but there was no bad faith and no prejudice); Piccinino v.

Papa John's, USA, Inc., No. 4:18-CV-1197-SPM, 2018 WL 4853122, at *2 (E.D. Mo. Oct. 5,

2018) (allowing party leave to file answer out of time under Rule 6(b)(1) when inadvertent

deadline mistake resulted from miscommunication between lead counsel and associate).

       For these reasons and those set forth in the Motion for Leave (ECF No. 106), leave should

be granted to allow Defendant M&T Bank to file its Answer to the First Amended Complaint,

nunc pro tunc.

                                               Respectfully submitted,
                                               /s/ Brian L. Moffet
                                               Brian L. Moffet (Fed Bar No. 13821)
                                               MILES & STOCKBRIDGE P.C.
                                               100 Light Street
                                               Baltimore, MD 21202
                                               410.727.6464
                                               bmoffet@milesstockbridge.com

                                               Joshua R. Chazen (Fed. Bar No. 06837)
                                               MILES & STOCKBRIDGE P.C.
                                               1201 Pennsylvania Avenue, NW
                                               Suite 900
                                               Washington, DC 20004
                                               Tel: (202) 465-8388
                                               jchazen@milesstockbridge.com

                                               Attorneys for Defendant M&T Bank


                                                  2
                               CERTIFICATE OF SERVICE

       I hereby certify that on September 10, 2021, a copy of the foregoing was served on the

following via ECF and via first class mail, postage prepaid:

                                            Bryce Carrasco
                                            334 Ternwing Drive
                                            Arnold, MD 21012


                                            /s/ Brian L. Moffet
                                            Brian L. Moffet (Fed Bar No. 13821)




                                               3
